--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.6
 
EXECUTION VERSION


FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
28, 2011 (the “Signature Date”) to be effective as of December 31, 2010 (the
“Effective Date”), by and among TWINLAB CORPORATION, a Delaware corporation
(“Borrower”), IDEA SPHERE INC., a Michigan corporation (“Parent”), and FIFTH
THIRD BANK, an Ohio banking corporation and successor by merger to Fifth Third
Bank, a Michigan banking corporation (“Lender”), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008, the Second Amendment
to Credit Agreement dated to be effective as of January 2, 2009, the Third
Amendment to Credit Agreement dated to be effective as of May 8, 2009, the
Forbearance and Reaffirmation Agreement and Amendment to Loan Documents dated to
be effective as of September 8, 2009, the First Amendment to Forbearance and
Reaffirmation Agreement and Amendment to Loan Documents dated to be effective as
of November 8, 2009, and the Fourth Amendment to Credit Agreement dated to be
effective as of March 8, 2010 (such Credit Agreement, as heretofore amended,
being the “Credit Agreement”).  Capitalized terms which are used, but not
defined, in this Amendment will have the meanings given to them in the Credit
Agreement.


B.           The Loan Parties have requested that Lender: (i) acknowledge
certain prepayments of the Term Loans; (ii) agree to suspend the scheduled
monthly principal payments on Term Loan B during the period commencing on
January 1, 2011 through, and including, June 1, 2011; (iii) waive the Current
Defaults (as defined in Section 3.1); (iv) amend the Credit Agreement and other
Loan Documents to extend the stated Termination Date to June 8, 2011; and (v)
make certain other amendments to the Credit Agreement and certain of the other
Loan Documents, all as more specifically set forth herein.  Lender is willing to
consent to such requests and to amend the Credit Agreement and the other Loan
Documents to reflect such modifications, all on the terms, and subject to the
conditions, of this Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:

 
1

--------------------------------------------------------------------------------

 



1.1           Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following new definitions, in their proper alphabetical order,
to provide in their respective entireties as follows:


 
“Fifth Amendment” means the Fifth Amendment to Credit Agreement dated to be
effective as of December 31, 2010, among Borrower, Parent, and Lender.



 
“LaSalle Consent Letter” means that certain Consent Letter Regarding Monthly
Principal Payments dated as of the Signature Date (as defined in the Fifth
Amendment) made by Lender and accepted by LaSalle and Borrower.



“Suspended Term Loan B Payments” means, collectively, the principal payments on
Term Loan B, in the amount of $83,333.00 each, that have been suspended by
Lender pursuant to, and in accordance with, the Loan Documents.




1.2           The following definition in Section 1.1 of the Credit Agreement is
hereby amended in its entirety by substituting the following in its place:


“Fixed Charges” means, for the applicable Test Period, the total (without
duplication), in Dollars, of (all as determined on a consolidated basis in
accordance with GAAP): (a) the principal amount of Loan Parties’ consolidated
long-term debt and obligations, in each case, paid during the applicable Test
Period (other than scheduled principal payments on the Fifth Third Shareholder
Loans, the Term Loan A Prepayment (as defined in the Fifth Amendment), the Term
Loan B Prepayment (as defined in the Fifth Amendment), and the Additional Term
Loan B Prepayment (as defined in the Fifth Amendment)); (b) the principal
portion of Loan Parties’ aggregate consolidated Capitalized Lease Obligations
paid during the applicable Test Period; (c) Loan Parties’ aggregate consolidated
cash payments of interest during the applicable Test Period (including interest
paid on the Obligations, the Fifth Third Shareholder Loans, the Alticor Note,
the Owner/Affiliate Subordinated Debt, the LaSalle Debt, the Capitalized Lease
Obligations and any other Indebtedness for the applicable Test Period); (d) Loan
Parties’ aggregate consolidated cash payments of income and franchise taxes
during such Test Period (whether or not in the form of Tax Distributions); (e)
dividends and distributions paid by Parent to its shareholders for such Test
Period (provided that nothing herein shall be deemed to allow any such dividends
and distributions unless expressly permitted under Section 5.6); and (f) the
principal amount of the Suspended Term Loan B Payments during the applicable
Test Period.

 
2

--------------------------------------------------------------------------------

 



1.3           Each reference to “March 8, 2011” in the definition of
“Termination Date” in Section 1.1 of the Credit Agreement is hereby amended by
substituting a reference to “June 8, 2011” for such reference to “March 8, 2011”
where “March 8, 2011” appears therein.




1.4           Section 2.1(c) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(c)           On the Signature Date (as defined in the Fifth Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Revolving
Credit Promissory Note in the form of Exhibit 2.1 to the Fifth Amendment (as
amended and restated, the “Revolving Note”), dated to be effective as of the
Effective Date (as defined in the Fifth Amendment), in the principal amount of
the Revolving Commitment, and bearing interest at such rates, and payable upon
such terms, as specified in the Revolving Note.  Subject to compliance with the
applicable provisions of Section 6.4(b) and the Revolving Note, Borrower may
prepay the Revolving Loans in whole or part at any time without premium or
penalty.




1.5           Section 2.2(d) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(d)           On the Signature Date (as defined in the Fifth Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(d) to the Fifth Amendment (as amended
and restated, the “Term Loan B Note”), dated to be effective as of the Effective
Date (as defined in the Fifth Amendment), in the original principal amount of
Term Loan B as of the Signature Date, and bearing interest at such rates, and
payable upon such terms, as specified in the Term Loan B Note.




1.6           Section 5.2(c) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(c)           No Loan Party will: (i) make any payment (including any principal,
premium, interest, fee or charge) with respect to any of the LaSalle Debt except
to the extent, and in the manner, expressly permitted by the LaSalle
Intercreditor Agreement or the LaSalle Consent Letter; or (ii) repurchase,
redeem, defease, acquire or reacquire for value any of the LaSalle Debt.



 
3

--------------------------------------------------------------------------------

 



 
2.
Acknowledgments Regarding Term Loan Prepayments; Suspension of Certain Scheduled
Payments on Term Loan B; Suspension of Fifth Third Shareholder Loan Reserve;
Acknowledgment Regarding LaSalle Consent Letter.



2.1           Acknowledgments Regarding Term Loan Prepayments.  Lender, Parent,
and Borrower hereby acknowledge that: (a) on or about December 6, 2010, Lender
applied a portion of the proceeds from the Capital Contribution Payments
received by Lender to the payment in full of Term Loan A (such prepayment being
the “Term Loan A Prepayment”); (b) on or about December 20, 2010, Lender applied
proceeds from the sale of the “DRINK POSITIVE” trademark received by Lender, in
an aggregate amount equal to $350,000, to the unpaid principal balance of Term
Loan B (such prepayment being the “Term Loan B Prepayment”); and (c) prior to
the Effective Date, Borrower made additional principal payments, in an aggregate
amount equal to $666,664.00, on the unpaid principal balance of Term Loan B
(collectively, the “Additional Term Loan B Prepayment”).


2.2           Suspension of Certain Scheduled Payments on Term Loan
B.  Notwithstanding anything to the contrary in the Term Loan B Note, Borrower’s
obligation to make to Lender principal payments on Term Loan B, in the amount of
$83,333.00 each, is hereby suspended for the period commencing on January 1,
2011 through, and  including, June 1, 2011; provided that the entire unpaid
principal balance of the Term Loan B Note, together with all accrued and unpaid
interest and any other charges, advances and fees, if any, outstanding
thereunder, shall be due and payable in full on the earlier of the Maturity Date
(as defined in the Term Loan B Note) or upon acceleration of the Indebtedness
evidenced by the Term Loan B Note in accordance with the terms of the Credit
Agreement.


2.3           Suspension of Fifth Third Shareholder Loan
Reserve.  Notwithstanding anything to the contrary in the Loan Documents, the
implementation of the Fifth Third Shareholder Loan Reserve under the Borrowing
Base is hereby suspended for the period commencing on April 9, 2011 through, and
including, June 8, 2011.  For the avoidance of doubt, the Fifth Third
Shareholder Loan Reserve shall be implemented in accordance with the Loan
Documents at all times during the period commencing on the Effective Date
through, and including, April 8, 2011.


2.4           Acknowledgment Regarding LaSalle Consent Letter. Borrower hereby
acknowledges and agrees that: (a) certain of the Permitted Monthly Principal
Payments (as defined in the LaSalle Consent Letter) may occur after the stated
Termination Date and (b) notwithstanding the inclusion of any such payments in
the Permitted Monthly Principal Payments (as defined in the LaSalle Consent
Letter), all of the Obligations shall be due and payable in full on the earlier
of the stated Termination Date or upon acceleration of the Obligations in
accordance with the Loan Documents and Lender has made no commitment to extend
the Credit Agreement or any Obligations or other financial accommodations to
Borrower except as expressly set forth in the Credit Agreement and the other
Loan Documents. Lender hereby acknowledges and agrees that, as a result of
Lender’s consent to the Permitted Monthly Principal Payments (as defined in the
LaSalle Consent Letter) which were paid in October, 2010 and February, 2011, no
Event of Default occurred or is existing based solely upon the occurrence of
such Permitted Monthly Principal Payments (as defined in the LaSalle Consent
Letter).

 
4

--------------------------------------------------------------------------------

 



3.           Waiver of Current Defaults; Acknowledgment Regarding Default Rate.


3.1           Waiver of Current Defaults. As previously communicated by Lender
in those certain letters dated June 2, 2010, August 27, 2010 and October 15,
2010, respectively, from Lender to Borrower and the other parties thereto
(collectively, the “Prior Reservation of Rights Letters”), and based upon
financial and other information submitted by Borrower to Lender, Borrower and
Parent acknowledge that the following Events of Default have occurred and
continue to exist as of the Signature Date (collectively, the “Current
Defaults”): (a) the Financial Covenant Default, the Capital Contribution
Default, the Credit Agreement Cross-Default, the LaSalle Default, the Business
Plan Default, and the Consultant Default (as each is defined in the Prior
Reservation of Rights Letter dated June 2, 2010); and (b) the Financial Covenant
Default, the Capital Contribution Default, the Credit Agreement Cross-Default,
the LaSalle Default, and the Letter Default (as each is defined in the Prior
Reservation of Rights Letter dated August 27, 2010).  Borrower has requested
that Lender waive the Current Defaults.  Lender hereby waives the Current
Defaults for the specific periods and occurrences indicated.  The waiver
provided in this Section 3.1, either alone or together with other waivers which
Lender may give from time to time, shall not, by course of dealing, implication
or otherwise: (i) obligate Lender to waive any Event of Default, whether past,
present, or future, other than the Current Defaults, (ii) constitute or be
deemed to be a modification or amendment of the Credit Agreement or any of the
other Loan Documents, or (iii) reduce, restrict or in any way affect the
discretion of Lender in considering any future waiver requested by Borrower.


3.2           Acknowledgment Regarding Default Rate. On and after the Signature
Date, Lender will no longer impose the Default Rate to the Obligations based
upon the Current Defaults; provided that nothing herein is intended, or shall be
construed, to limit Lender’s ability to impose the Default Rate to the
Obligations based upon the occurrence of any Event of Default other than the
Current Defaults.


4.           Conditions Precedent.  On or prior to the time and date that Lender
executes this Amendment, and as a condition to the effectiveness of this
Amendment, each of the following conditions precedent shall have been satisfied
in the sole judgment of Lender:


4.1           Other Documents.  With the signing of this Amendment, and as a
condition of this Amendment, Borrower will deliver to Lender: (a) an Amended and
Restated Revolving Credit Promissory Note in the form of Exhibit 2.1 attached to
this Amendment (the “Amended and Restated Revolving Note”); (b) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(d) attached to this
Amendment (the “Amended and Restated Term Loan B Note”); (c) evidence, in form
and substance satisfactory to Lender in its sole discretion, that this
Amendment, the other Amendment Documents (as defined below), and the
transactions contemplated hereby and thereby were duly authorized by the Board
of Directors of Borrower; (d) evidence, in form and substance satisfactory to
Lender in its sole discretion, that the Reaffirmation of Guaranty and Security
(as referenced in Section 4.2) and the transactions contemplated thereby were
duly authorized by the Board of Directors or Members, as applicable, of each
Loan Party (other than Borrower); and (e) all other documents, instruments and
agreements, in form and substance satisfactory to Lender in its sole discretion,
deemed necessary or desirable by Lender to effect the amendments to Borrower’s
credit facilities with Lender contemplated by this Amendment.

 
5

--------------------------------------------------------------------------------

 



4.2           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties; Reaffirmation of Capital Contribution Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause (i) each of the
Loan Parties (other than Borrower) to execute the Reaffirmation of Guaranty and
Security below, (ii) each of the Individual Guarantors to execute the
Reaffirmation of Individual Guaranties below, and (iii) each of the Contributors
(as defined in the Capital Contribution Agreement) to execute the Reaffirmation
of Capital Contribution Agreement below.


4.3           Reaffirmation of Subordination.  As a condition of this Amendment,
Borrower and Parent shall cause each of the Owner/Affiliate Subordinated
Creditors to execute the Reaffirmation of Subordination below.


4.4           Reaffirmation of Acknowledgment to Intercreditor Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause each of the
applicable parties party thereto to execute the Reaffirmation of Acknowledgment
to Intercreditor Agreement below.


4.5           Fifth Third Shareholder Loan Documents.  Borrower shall execute
and deliver, or cause to be executed and delivered, to Lender, all in form and
substance satisfactory to Lender: (a) an Amended, Restated, and Consolidated
Draw Loan Note and Agreement with respect to the existing Fifth Third
Shareholder Loans (the “Fifth Third Shareholder Loan Note”) and (b) all other
documents, instruments and agreements deemed necessary or desirable by Lender to
effect the amendments to the Fifth Third Shareholder Loans contemplated by the
Fifth Third Shareholder Loan Note.  


5.           Reaffirmation of Security.  Borrower, Parent and Lender hereby
expressly intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Each of Borrower and Parent ratifies
and reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each of Borrower and Parent acknowledges and
confirms that the grants of the Liens to Lender on the Loan Collateral: (i)
represent continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent of any Permitted Liens.


           6.           Representations.  To induce Lender to accept this
Amendment, each of Borrower  and Parent hereby represents and warrants to Lender
as follows:

 
6

--------------------------------------------------------------------------------

 

                      6.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, as
applicable, this Amendment, the Amended and Restated Revolving Note, the Amended
and Restated Term Loan B Note, and the other Loan Documents being executed
and/or delivered in connection herewith (collectively, the “Amendment
Documents”) and the execution and delivery of, and the performance of its
obligations under and arising out of, the applicable Amendment Documents have
been duly authorized by all necessary corporate action.


                      6.2           Each Amendment Document, as applicable,
constitutes the legal, valid and binding obligations of Borrower and Parent, as
applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally.


6.3           No Event of Default has occurred and is continuing under the
Credit Agreement, other than the Current Defaults (as defined in Section 3.1).


           7.           Costs and Expenses; Fee.  As a condition of this
Amendment, (i) Borrower will pay to Lender an amendment fee of $10,000, payable
in full on the Signature Date; such fee, when paid, will be fully earned and
non-refundable under all circumstances, and (ii) Borrower will pay and reimburse
Lender, promptly upon Lender’s request, for the costs and expenses incurred by
Lender in connection with this Amendment, including, without limitation,
reasonable attorneys’ fees.


8.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment; provided that nothing herein or
in any of the Loan Documents shall be construed to supersede, or to have merged
into, any of the Fifth Third Shareholder Loan Documents, all of which will
remain in full force and effect.


           9.           Release.  Each of Borrower and Parent, on such Loan
Party’s behalf and, as applicable, on behalf of such Loan Party’s officers,
directors, members, managers, shareholders, administrators, heirs, legal
representatives, beneficiaries, affiliates, subsidiaries, successors and
assigns, hereby represents and warrants that such Loan Party has no claims,
counterclaims, setoffs, actions or causes of action, damages or liabilities of
any kind or nature whatsoever, whether in law or in equity, in contract or in
tort, whether now accrued or hereafter maturing (collectively, “Claims”) against
Lender, its direct or indirect parent corporation or any direct or indirect
affiliates of such parent corporation, or any of the foregoing’s respective
directors, officers, employees, attorneys and legal representatives, or the
heirs, administrators, successors or assigns of any of them (collectively,
“Lender Parties”) that directly or indirectly arise out of, are based upon or
are in any manner connected with any Prior Related Event.  Each of Borrower and
Parent, on such Loan Party’s behalf and, as applicable, on behalf of such Loan
Party’s officers, directors, members, managers, shareholders, administrators,
heirs, legal representatives, beneficiaries, affiliates, subsidiaries,
successors and assigns, voluntarily releases and forever discharges and
indemnifies and holds harmless all Lender Parties from any and all Claims and
other third-party claims that may be asserted against the Lender Parties,
whether known or unknown, that directly or indirectly arise out of, are based
upon or are in any manner connected with any Prior Related Event.  “Prior
Related Event” means any transaction, event, circumstance, action, failure to
act, occurrence of any type or sort, whether known or unknown, which occurred,
existed, was taken, was permitted or begun in accordance with, pursuant to or by
virtue of (a) any of the terms of this Amendment or any other Loan Document, (b)
any actions, transactions, matters or circumstances related hereto or thereto,
(c) the conduct of the relationship between any Lender Party and any Loan Party
or other Person, or (d) any other actions or inactions by any Lender Party, all
on or prior to the Signature Date.

 
7

--------------------------------------------------------------------------------

 

           10.           Default.  Any default by Borrower or Parent in the
performance of any of such Loan Party’s obligations under any Amendment Document
shall constitute an Event of Default under the Credit Agreement.


           11.           Continuing Effect of Credit Agreement.  Except as
expressly amended hereby, all of the provisions of the Credit Agreement are
ratified and confirmed and remain in full force and effect.


           12.           One Agreement; References; Fax Signature.  The Credit
Agreement, as amended by this Amendment, will be construed as one
agreement.  All references in any of the Loan Documents to: (a) the Credit
Agreement will be deemed to be references to the Credit Agreement as amended by
this Amendment, (b) the Revolving Note will be deemed to be references to
Amended and Restated Revolving Note, and (c) the Term Loan B Note will be deemed
to be references to the Amended and Restated Term Loan B Note.  Any Amendment
Document may be signed by facsimile signatures or other electronic delivery of
an image file reflecting the execution hereof or thereof, and, if so signed: (i)
may be relied on by each party as if the document were a manually signed
original and (ii) will be binding on each party for all purposes.


           13.           Captions. The headings to the Sections of this
Amendment have been inserted for convenience of reference only and shall in no
way modify or restrict any provisions hereof or be used to construe any such
provisions.


           14.           Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.


           15.           Governing Law; Severability.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Ohio (without regard to Ohio conflicts of law principles). If any term of this
Amendment is found invalid under Ohio law or laws of mandatory application by a
court of competent jurisdiction, the invalid term will be considered excluded
from this Amendment and will not invalidate the remaining terms of this
Amendment.


16.           Joint Obligations.  The obligations of Borrower and Parent under
this Amendment and, as applicable, the other Loan Documents are joint, several
and primary.  No Loan Party will be or be deemed to be an accommodation party
with respect to any of the Loan Documents.


17.           WAIVER OF JURY TRIAL. BORROWER, PARENT, AND LENDER EACH WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT
OF OR ARISING OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


[Signature Page Follows]

 
8

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers on the Signature Date to be
effective as of the Effective Date.




TWINLAB CORPORATION
IDEA SPHERE INC.
   
By:  /S William W.
Nicholson                                                                           
William W. Nicholson, Chief Executive Officer
   
FIFTH THIRD BANK
   
By:  /S/ Andrew P.
Hanson                                                              
       Andrew P. Hanson, Vice President


SIGNATURE PAGE TO
FIFTH AMENDMENT TO CREDIT AGREEMENT
 
9
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




